Exhibit 10.1 May 31, 2013 Buxbaum Group 28632 Roadside Drive Suite Two Hundred Agoura Hills, CA 91301 Attention: Paul Buxbaum, President Re: Buxbaum Group Engagement Dear Paul: Reference is hereby made to that certain letter agreement regarding the engagement of the Buxbaum Group to provide advisory services to Hampshire Group, Limited (the “Company”), dated January 28, 2013 (the “Engagement Agreement”) and that certain letter agreement dated May 15, 2013 which extended the term of the Engagement Agreement until June 1, 2013. The parties to the Engagement Agreement hereby agree to extend the term of the Engagement Agreement until June 30, 2013. Except for the extension of the term as provided herein, all of the terms and conditions of the Engagement Agreement shall otherwise remain in full force and effect. If the terms of this agreement are acceptable, please sign below where indicated and return an electronic copy of the countersigned agreement to my attention at pwoodward@mhwcapital.com . Very truly yours, Hampshire Group, Limited By: /s/ Peter Woodward Name: Peter Woodward Title: Chairman AGREED AND ACCEPTED: Buxbaum Holdings, Inc. dba Buxbaum Group By: / s/ Paul Buxbaum Name: Paul Buxbaum Title: President Date: May 31, 2013
